                                            UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF LOUISIANA




UNITED STATES OF AMERICA                                                        CRIMINAL NO. 15-83-SDD-EWD

versus

CHARLES C. LONDON


                                                                           RULING

         This matter is before the Court on the Motion to Vacate, Set Aside, or Reduce

Sentence Pursuant to 28 U.S.C. § 22551 and a Supplemental Motion.2 The Government

has filed an Opposition3 to these motions, and Defendant filed Traverse Motions in

Response to the Government’s Response.4 For the following reasons, Defendant’s

motions are GRANTED in part and DENIED in part.

I.       BACKGROUND

         On August 20, 2015, Defendant was indicted in 19 counts of an 86 count

Superseding Indictment.5 On January 6, 2016, Defendant appeared with his attorney and

entered pleas of guilty to Count 1, conspiracy to distribute and to possess with the intent

to distribute five kilograms or more of cocaine, in violation of 21 U.S.C. § 846; Count 3,

distribution of MDMC and BZP, in violation of 21 U.S.C. § 841(a)(1); Count 4, distribution

of 28 grams or more of crack cocaine, in violation of 21 U.S.C. § 841(a)(1); Count 12,



                                                                        
1
  Rec. Doc. No. 1319.
2
  Rec. Doc. No. 1457.
3
  Rec. Doc. No. 1458.
4
  Rec. Doc. Nos. 1619 and 1751.
5
  Rec. Doc. No. 336. 
50384 
                                                                                                       Page 1 of 11 
                                                                                                                    
             
conspiracy to distribute and to possess with the intent to distribute MDMA, in violation of

21 U.S.C. § 846; Count 17, possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c); and Counts 25, 46, and 53, unlawful use of a

communications facility, in violation of 21 U.S.C. § 843(b).6 During his plea colloquy,

Defendant confirmed under oath that he read the Superseding Indictment, discussed it

with his attorney, and understood the maximum penalties that could be imposed.7 The

Court fully explained the rights Defendant was waiving by pleading guilty, and Defendant

stated that he understood all of these rights, and it was his intent to plead guilty.8

         The Court specifically asked Defendant if he had fully participated in negotiating

his Plea Agreement9 through his counsel and if he had read and understood the Plea

Agreement and discussed it with his attorney.                              Defendant, under oath, responded

affirmatively.10 The Court accepted the Defendant’s pleas and advised how it would

proceed to sentencing.

         The Defendant’s Pre-Sentence Report (“PSR”) was issued on March 30, 2016.11

The PSR found that Defendant’s base offense level was 32, based upon the quantities of

drugs involved in the conspiracies. The Defendant received a 2 level enhancement under

USSG § 2D1.1(b)(1) for possessing a dangerous weapon with drugs; another 2 level

enhancement under USSG § 2D1.1(b)(12) for maintaining a premises for the purpose of

manufacturing or distributing controlled substances; and a 4 level enhancement for being


                                                                        
6
  Rec. Doc. No. 567.
7
  Rec. Doc. No. 1067 at 7-10.
8
  Id. at 11-14.
9
  Rec. Doc. No. 548.
10
   Rec. Doc. No. 1067 at 14-15.
11
   Rec. Doc. No. 680. Addendum, Rec. Doc. No. 727; Supplemental Addendum, Rec. Doc. No. 827;
Supplemental Addendum, Rec. Doc. No. 994. 
50384 
                                                                                                 Page 2 of 11 
                                                                                                              
             
an organizer or leader of a criminal activity involving five or more participants, which

resulted in an adjusted offense level of 40. After receiving a 3-level reduction for

acceptance of responsibility, the Defendant had a total offense level 37, criminal history

category of III, for a guideline imprisonment range of 262-327 months. The Defendant

was also subject to a consecutive mandatory minimum term of imprisonment of 60

months for Count 17.

         On September 8, 2016, the Defendant appeared for sentencing.12 He confirmed

that he had read the PSR and had the opportunity to fully discuss it with his lawyer.13

Defendant advised the Court of an error in Paragraph 150, and the Court agreed that the

correction should be made; however, this correction did not affect Defendant’s guideline

calculations.14 The Court confirmed that defense counsel had not filed any objections to

the PSR, and indeed no objections were raised at sentencing.15             For oral reasons

assigned, the Court sentenced the Defendant to 262 months on counts 1 and 4 to run

concurrently with sentences of 240 months on counts 3 and 12, and 48 months on Counts

25, 46, and 53; and a consecutive sentence of 60 months on Count 17, for a total

sentence of 322 months.16

         Following sentencing, the Defendant appealed his sentence to the Fifth Circuit.17

The Fifth Circuit found that the appeal presented no nonfrivolous issues for review and

noted that the record was not sufficiently developed to allow a fair evaluation of the



                                                                        
12
   Rec. Doc. No. 998.
13
   Rec. Doc. No. 1068 at 2-4.
14
   Rec. Doc. No. 680 at 3, 5.
15
   Rec. Doc. No. 1068 at 14.
16
   Id. at 16.
17
   Rec. Doc. No. 1001. 
50384 
                                                                                 Page 3 of 11 
                                                                                              
             
 Defendant’s claim of ineffective assistance of counsel; thus, the court declined to consider

 the claim without prejudice to collateral review.18 Defendant subsequently filed the motion

 now pending before the Court.

II.        PARTIES’ ARGUMENTS

           The Defendant asserts three grounds for an ineffective assistance of counsel

claim. First, Defendant claims that his counsel failed to oppose an unlawful sentence.

Defendant contends that he was unlawfully sentenced because he was charged for

dangerous weapon possession offence twice: once under § 924(c) as a substantive

violation, and once under § 2D1.1(B)(1) as a two-level enhancement. Therefore, he was

sentenced under a total offense level of 37 with guidelines ranging from 262 to 327 months,

instead of a total offense level of 35 with guidelines ranging from 210 to 262 months. The

Defendant alleges that as a result, he was sentenced based on incorrect guidelines.

Second, the Defendant alleges that his counsel was not inclined to discuss the plea

bargain agreement unless he cooperated with the Government. Defendant also claims

that he was not presented with all the plea offers that were extended to his counsel by the

Government. Third, Defendant argues that his counsel failed to file a motion to suppress

wiretap interception evidence obtained by the Government that resulted in his arrest in the

conspiracy with 35 other defendants.

           In opposition to Defendant’s motions, the Government argues that the Defendant

 entered his guilty plea knowingly and that there weren’t further discussions about the plea

 agreements extended other than whether to include cooperation language. Next, the



                                                                           
 18
      Rec. Doc. No. 1294.
 50384 
                                                                                  Page 4 of 11 
                                                                                               
                
Government claims that there was no basis to challenge the introduction of the T-III

interceptions into evidence as the applications were obtained legally and were not

defective, insufficient, or misleading. Moreover, the defendant was charged in the

conspiracy with 35 other defendants as a result of the T-III wire interceptions, and none

of the 35 defense attorneys filed a motion to suppress the evidence obtained. However,

the Government concedes that the Defendant should not have been subject to the

increase under 2D1.1(B)(1) for the possession of a dangerous weapon because he was

already charged under 18 U.S.C Section 924(c) for the same conduct.

III.     LAW AND ANALYSIS

         Relief pursuant to Section 2225 may be granted if the movant’s sentence “was

imposed in violation of the Constitution or laws of the United States, or [if] the court was

without jurisdiction to impose such sentence, or [if] the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack.”19 Ultimately, the

movant bears the burden of establishing his claim “by preponderance of evidence.”20 He

must show that, “in light of all the evidence it is more likely than not that no reasonable

juror would have convicted him.”21 Furthermore, the court may consider all information

presented “including facts available at time of plea colloquy and those provided later by

presentence report (PSR), to determine the factual basis for defendant’s guilty plea

existed.”22




                                                                        
19
   U.S. v. Scruggs, 691 F.3d 660, 666 (5th Cir. 2012).
20
   U.S. v. Moody, 622 F. Supp. 2d 362, 368 (E.D. Louisiana, 2009)(quoting Wright v. U.S., 624 F.2d 557,
558 (5th Cir. 1980)).
21
   U.S. v. Scruggs, 714 F.3d 258, 266 (5th Cir. 2013).
22
   U.S. v. Wainuskis, 138 F.3d 183, 186 (5th Cir. 1998). 
50384 
                                                                                          Page 5 of 11 
                                                                                                       
             
          “The Sixth Amendment guarantees criminal defendants effective assistance of

 counsel.”23 The United States Supreme Court established a two-prong test for evaluating

 claims of ineffective assistance of counsel in Strickland v. Washington.24 In order to

 succeed on a claim of ineffective assistance of counsel, a defendant must establish that

 his “counsel’s performance was deficient,” and the “deficient performance prejudiced his

 defense.”25 A court does not need to address both parts of an ineffective assistance of

 counsel claim if a defendant fails to meet either the deficient performance prong or the

 prejudice prong of the Strickland test.26

          Under the first prong of the Strickland test on deficient performance, the defendant

 must show that “counsel's representation fell below an objective standard of

 reasonableness.”27 For the purposes of federal habeas review, scrutiny of counsel's

 performance “must be highly deferential.”28 A court reviewing ineffective assistance of

 counsel claim will assess “counsel's overall performance throughout the case in order to

 determine whether identified acts or omissions overcome presumption that counsel

 rendered reasonable professional assistance.”29 In assessing counsel’s performance, a

 court is required “to reconstruct the circumstances of counsel's challenged conduct, and

 to evaluate the conduct from counsel's perspective at the time.”30

          A court will “indulge a strong presumption that strategic or tactical decisions made

 after an adequate investigation fall within the wide range of objectively reasonable

                                                                         
23
   Yarborough v. Gentry, 540 U.S. 1, 4 (2003).
24
   466 U.S. 668, 687 (1984).
25
   Id.; Johnson v. Cain, 712 F.3d 227, 231 (5th Cir. 2013).
26
   Strickland, 466 U.S. at 700; Buck v. Davis, 137 S.Ct. 759 (2017).
27
   Id. at 688; Lee v. U.S., 137 S.Ct. 1958 (2017).
28
   Id. at 689.
29
   Kimmelman v. Morrison, 477 U.S. 365, 386 (1986).
30
   Strickland, 466 U.S. at 689. 
 50384 
                                                                                   Page 6 of 11 
                                                                                                
              
professional assistance.”31 Accordingly, the Fifth Circuit has explained that, “[a] conscious

and informed division on trial tactics and strategy cannot be the basis for constitutionally

ineffective assistance of counsel unless it is so ill chosen that it permeates the entire trial

with obvious unfairness.” 32

         As to the second prong of the Strickland test on prejudice, the defendant must

demonstrate that “there is a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different.”33 A reasonable probability

is defined as “a probability sufficient to undermine confidence in the outcome.”34

Eventually, the defendant must also establish that “the result of the proceeding was

fundamentally unfair or unreliable.”35

         A. Ineffective Assistance of Counsel for failure to object to Unlawful
            Sentencing

         Defendant claims his counsel’s performance fell below an objective standard of

reasonableness because the attorney failed to object to the application the two-level

weapon enhancement under 2D1.1(b)(1). The Fifth Circuit acknowledged that a

prosecutor may charge the possession of a dangerous weapon as a substantive violation

under § 924(c) or seek the weapon enhancement under USSG § 2D1.1(b)(1), but not

both.36 The Government concedes that the two-level enhancement under 2D1.1(b)1 for




                                                                        
31
   Ray v. Johnson, 194 F.3d 586, 591 (5th Cir. 1999).
32
   Martinez v. Dretke, 404 F.3d 878, 885 (5th Cir. 2005)(quoting United States v. Jones, 287 F.3d 325, 331
(5th Cir. 2002)).
33
   Strickland, 466 U.S. at 694.
34
   Id.
35
   Lockhart v. Fretwell, 506 U.S. 364, 396 (1993).
36
   United States v. Molina, 530 F.3d 326 (5th Cir. 2008). 
50384 
                                                                                             Page 7 of 11 
                                                                                                          
             
possession of a dangerous weapon was improper in light of the conviction and mandatory

consecutive sentence already imposed for violation of 18 U.S.C. § 924(c).

         The Defendant also contends that he was prejudiced by the application of the

incorrect higher guidelines range because of the two-level enhancement. In reviewing

the claim, “[a]ny amount of additional jail time is significant for purposes of showing

prejudice.”37 Furthermore, if a defendant demonstrates that the deficient performance of

his counsel resulted in a higher sentencing range, it shows a reasonable probability of a

different sentencing outcome.38

         The Government concedes that a sentencing hearing should be held with a total

offense level of 35 instead of 37, a criminal history category of III, and resulting guidelines

range of 210-262 months. The Court agrees with this analysis. Accordingly, for the

reasons set forth above, the Defendant’s motion based this claim shall be granted, and

the Court will set this matter for re-sentencing.

         B. Alleged Failure to Discuss Plea Negotiations

         Defendant also claims that his counsel failed to fully discuss and request various

plea agreements with the Government. “In voluntarily pleading guilty, a defendant waives

all nonjurisdictional defects in the proceedings leading up to his plea,” and this includes

ineffective assistance of counsel claims, “except insofar as the ineffectiveness is alleged

to have rendered the guilty plea involuntarily.”39 In this case, the Defendant must assert

the connection between his counsel’s alleged errors and the plea he entered into.40

                                                                        
37
   United States v. Rivas–Lopez, 678 F.3d 353, 357 (5th Cir. 2012).
38
   Molina-Martinez v. United States, 136 S.Ct. 1338, 1342 (2016).
39
   United States v. Ray, 2015 WL 7451194 (E.D. La. 2015)(quoting United States v. Glinsey, 209 F.3d 386,
392 (5th Cir. 2000)).
40
   Glinsey, 209 F.3d at 392. 
50384 
                                                                                           Page 8 of 11 
                                                                                                        
             
However, the Fifth Circuit has established that “a defendant makes a knowing and

voluntary decision to take a plea when the defendant reads and understands the plea

agreement containing a waiver-of-appeal provision, and raises no subsequent question

concerning the waiver of his or her right to appeal before signing the agreement.” 41

         The Defendant claims that the Government extended various plea agreements to

his attorney that were not presented to him. However, the Government claims that only

two plea agreements were provided to the defense, and the only issue was the inclusion

of cooperative language.                             The Defendant does not provide any evidence of, or

explanation for his claim, and he has failed to argue with any specificity how counsel

provided ineffective assistance. Thus, Defendant has not established a Glinsey

exception.

         Furthermore, during the plea colloquy, the Defendant stated under oath that he

fully discussed the Superseding Indictment with counsel, and he fully participated through

his counsel in the negotiation of the plea agreement and carefully reviewed it.42 The

Defendant entered the guilty plea on a voluntary basis and responded affirmatively to the

Court that he understood all the rights he was giving up by signing the plea agreement.43

These facts weigh in favor of finding that Defendant signed and entered into the plea

agreement on an informed and voluntary basis. Defendant’s motions are DENIED on this

claim.




                                                                        
41
   United States v. Portillo, 18 F.3d 290, 292-93 (5th Cir. 1994).
42
   Rec. Doc. No. 1067 at 7-10; 14-15.
43
   Id. at 14. 
50384 
                                                                                              Page 9 of 11 
                                                                                                           
             
         C. Failure to Move to Suppress Wiretap Evidence

         Finally, Defendant argues his counsel was ineffective for failing to file a motion to

suppress the introduction of the T-III wiretap interceptions into evidence.                        When a

petitioner claims defense counsel was ineffective in failing to move to suppress evidence,

“in addition to the Strickland factors, the defendant must prove that his [] claim is

meritorious and that there is a reasonable probability that the verdict would have been

different absent the excludable evidence in order to demonstrate actual prejudice.44

Moreover, “[a]n attorney's failure to raise a meritless argument thus cannot form the basis

of a successful ineffective assistance of counsel claim because the result of the

proceeding would not have been different had the attorney raised the issue.”45

         In the present case, Defendant fails to offer legal or factual support for the filing of

a motion to suppress. Indeed, none of the defense attorneys for the co-conspirators

charged in this matter filed a motion to suppress the evidence obtained through the T-III

wiretap interceptions. The Court finds that no reasonably competent attorney could have

succeeded in suppressing the evidence. The Defendant did not demonstrate how his

attorney’s failure to file a motion to suppress the evidence was unreasonable performance

or ineffective assistance of counsel or how the outcome of his case would have been any

different. Accordingly, Defendant’s motion as to this claim is DENIED.



                                                                        
44
   U.S. v. Valdez, 2013 WL 696914 at *13 (W.D. La. Feb. 4, 2013)(citing Kimmelman v. Morrison, 477 U.S.
365, 375, 106 S.Ct. 2574, 91 L.Ed.2d 305 (1986).
45
   U.S. v. Mingo, 2014 WL 4443485 at *4 (E.D. La. Sep. 9, 2014)(quoting United States v. Kimler, 167 F.3d
889, 893 (5th Cir.1999); see also Medellin v. Dretke, 371 F.3d 270, 279 (5th Cir.2004) (“Because the claim
... is without merit, the claim of ineffective assistance of counsel for not raising the issue on appeal is,
likewise, without merit.”); Smith v. Puckett, 907 F.2d 581, 585 n. 6 (5th Cir.1990) (“Counsel is not deficient
for, and prejudice does not issue from, failure to raise a legally meritless claim.”)(internal quotation marks
omitted). 
50384 
                                                                                               Page 10 of 11 
                                                                                                             
             
IV.      CONCLUSION

         For the reasons set forth above, Defendant’s Motion to Vacate, Set Aside, or

Reduce Sentence Pursuant to 28 U.S.C. § 225546 and Supplemental Motion47are

GRANTED in part and DENIED in part. This matter shall be set for re-sentencing to

correct the error set fort above. All other claims by Defendant are without merit, and his

motions are DENIED as to those claims.

            IT IS SO ORDERED.

            Signed in Baton Rouge, Louisiana on March 14, 2019. 

             

                                                                              
                                                                           S
                                                                     CHIEF JUDGE SHELLY D. DICK
                                                                     UNITED STATES DISTRICT COURT
                                                                     MIDDLE DISTRICT OF LOUISIANA




                                                                        
46
   Rec. Doc. No. 1319.
47
   Rec. Doc. No. 1457.
50384 
                                                                                                    Page 11 of 11 
                                                                                                                  
             
